DETAILED ACTION

This office action is a response to the request for continued examination filed on 2/10/2022.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 2/10/2022 has been entered. Claims 1, 5, 18, 22 and 31-38 have been amended. Claims 1, 5-7, 9, 11, 13-14, 16-18, 22, 24, 26-27 and 31-41 are still pending in this application, with claims 1, 5, 11, 18, 22, 26, 31 and 38 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 13-14, 16, 18, 24, 27, 31-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0322363, hereinafter Chen) in view of Wong et al. (US 2019/0222405, hereinafter Wong), and further in view of Yi et al. (WO 2017/030345 A1, hereinafter Yi). 

Regarding claim 1, Chen discloses a method for wireless communications at a user equipment (UE), comprising: 
Receiving, from a base station (BS), a resource allocation indicating frequency resources within one or more narrowband regions of a system bandwidth to monitor for a transmission to monitor for a transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth], and 
Monitoring the indicated block for the transmission [see Chen Fig. 12, communicating with the base station using the at least one selected narrowband (paragraph 150), frequency resources dedicated to downlink transmissions for which a UE would monitor for reception from a BS].
Although Chen describes the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, each of the plurality of blocks includes a plurality of contiguous narrowband regions, and each narrowband region includes one or more resource blocks.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise four sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise a plurality of resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. monitoring the indicated block for transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, each of the plurality of blocks includes a plurality of contiguous narrowband regions, and each narrowband region includes one or more resource blocks; and monitoring the indicated block for the transmission; as taught by Wong. The suggestion/motivation would have been to provide frequency diversity in relatively narrow channels in an efficient manner (Wong paragraph 0015).
Chen and Wong do not expressly disclose the features of determining different narrowband regions to monitor for other transmissions, wherein the different narrowband regions are frequency hopped among blocks of narrowband regions; and monitoring the different narrowband regions for the other transmissions.
However, in the same or similar field of invention, Yi Figure 6 discloses an example of narrowband regions in a system bandwidth. Figure 9 further discloses a grouping (i.e. blocks) of narrowband regions. The frequency hopping may alternate between two narrowband groups (i.e. among blocks of narrowband regions) (see Yi paragraph 0067, pages 12-13). As shown in Yi Figure 10, the BS performs transmission to the UE according to the frequency hopping configuration (Yi paragraphs 0074-0075, page 14 and Figure 10); indicating monitoring narrowband regions for the other transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of determining different narrowband regions to monitor for other transmissions, wherein the different narrowband regions are frequency hopped among blocks of narrowband regions; and monitoring the different narrowband regions for the other transmissions; as taught by Yi. The suggestion/motivation would have been to efficiently perform frequency hopping (Yi paragraph 0009). 

Regarding claim 9, Chen, Wong and Yi disclose the method of claim 1. Chen, Wong and Yi further disclose wherein for a data transmission, the resource allocation indicates any one or more contiguous narrowband regions within the system bandwidth to monitor for the data transmission; and monitoring the indicated block for the transmission comprises monitoring the one or more contiguous narrowband regions [See Chen paragraphs 0148 and 0151; The narrow bands may be contiguous in frequency; and resource allocation includes indicating at least one particular resource by region and allocation resource. Also see Wong Figures 3 and 4, paragraphs 0046-0048)] In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 13, Chen, Wong and Yi disclose the method of claim 9. Chen, Wong and Yi further disclose wherein the resource allocation indication is provided via at least one of: a starting narrowband region or an ending narrowband region to monitor for the data transmission; and monitoring the indicated block for the transmission comprises monitoring for the transmission from the starting narrowband region or monitoring from the starting narrowband region to the ending narrowband region [see Chen Fig. 13; any of the regions are narrowband regions available for data transmission. Also see Wong paragraphs 0093-0098; starting position can be indicated by 3 bits in the resource allocation. As the starting position is indicated in the allocation, it follows that the UE can monitor the transmission from the starting narrowband region]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 14, Chen, Wong and Yi disclose the method of claim 1. Chen, Wong and Yi further disclose wherein the transmission is a control transmission; and the one or more frequency resources to monitor for the control transmission comprises a single narrowband region within one of the blocks of narrowband regions, wherein monitoring the indicated block for the transmission comprises monitoring the single narrowband region for the control transmission [see Chen paragraphs 0136-0137; allocating RBs for transmission of control channel information allocated to subframes in the same manner as data]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 16, Chen, Wong and Yi disclose the method of claim 14. Chen, Wong and Yi further disclose regarding determining different narrowband regions to monitor for different control transmissions, wherein the different narrowband regions are frequency hopped to any narrowband region in the system bandwidth [Yi discloses that the control information transmitted on PUCCH (which can be frequency hopped) may include information such as CQI, state of DL channel, etc. (Yi paragraphs 0032-0033). The frequency hopping may alternate between narrowband groups (i.e. among blocks of narrowband regions in the system bandwidth) (see Yi paragraphs 0058, 0067)]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 18, Chen discloses a method for wireless communications at a base station (BS), comprising: allocating frequency resources, within one or more narrowband regions of a system bandwidth, for transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth]; and 
Sending a transmission, in a subframe, on the indicated block of narrowband regions [see Chen Fig. 12, communicating with the base station using the at least one selected narrowband, Chen paragraph 150; frequency resources dedicated to downlink transmissions for which a UE would monitor for reception from a BS].
Although Chen describes the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the system bandwidth includes a plurality of blocks of the narrowband regions, each block of narrowband region includes a plurality of contiguous narrowband regions, and each narrowband region includes one or more resource blocks (RBs); and providing a resource allocation to a UE indicating one of the plurality of blocks of narrowband regions.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise four sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise six resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. sending a transmission on the allocated resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of t the system bandwidth includes a plurality of blocks of the narrowband regions, each block of narrowband region includes a plurality of contiguous narrowband regions, and each narrowband region includes one or more resource blocks (RBs); and providing a resource allocation to a UE indicating one of the plurality of blocks of narrowband regions; and sending a transmission, in a subframe, on the indicated block of narrowband regions; as taught by Wong. The suggestion/motivation would have been to provide frequency diversity in relatively narrow channels in an efficient manner (Wong paragraph 0015).
Chen and Wong do not expressly disclose the features of allocating different narrowband regions to send different control transmissions, wherein the different narrowband regions are frequency hopped among blocks of narrowband regions.
However, in the same or similar field of invention, Yi Figure 6 discloses an example of narrowband regions in a system bandwidth. Figure 9 further discloses a grouping (i.e. blocks) of narrowband regions. The frequency hopping may alternate between two narrowband groups (i.e. among blocks of narrowband regions) (see Yi paragraph 0067, pages 12-13). As shown in Yi Figure 10, the BS performs transmission to the UE according to the frequency hopping configuration (Yi paragraphs 0074-0075, page 14 and Figure 10); indicating monitoring narrowband regions for the other transmission. Yi discloses that the control information transmitted on PUCCH (which can be frequency hopped) may include information such as CQI, state of DL channel, etc. (Yi paragraphs 0032-0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of allocating different narrowband regions to send different control transmissions, wherein the different narrowband regions are frequency hopped at least one of: among the one or more narrowband regions within the indicated block of narrowband regions or among blocks of narrowband regions; as taught by Yi. The suggestion/motivation would have been to efficiently perform frequency hopping (Yi paragraph 0009).

Regarding claim 24, Chen, Wong and Yi disclose the method of claim 18. Chen, Wong and Yi further disclose wherein for a data transmission, the resource allocation indicates: any one or more contiguous narrowband regions within the system bandwidth to monitor for the data transmission [See Chen paragraph 0151; resource allocation includes indicating at least one particular resource by region and allocation resource. Also see Wong Figures 3 and 4, paragraphs 0046-0048)]. In addition, the same motivation is used as the rejection of claim 18.

Regarding claim 27, Chen, Wong and Yi disclose the method of claim 18. Chen, Wong and Yi further disclose wherein, for a control transmission: the one or more allocated frequency comprises a single narrowband region within one of the blocks of narrowband regions [see Chen paragraphs 0136-0137; allocating RBs for transmission of control channel information allocated to subframes in the same manner as data]. In addition, the same motivation is used as the rejection of claim 18.

Regarding claim 31, Chen discloses an apparatus for wireless communications, comprising: a memory comprising instructions; and at least one processor configured to execute the instructions and the cause the apparatus to [see Chen Fig. 2, UE apparatus (receiver system 250) including various hardware components (memory, processor, receiver, transmitter, etc.) for receiving and monitoring for transmissions from a BS]:
Receive, from a base station (BS), a resource allocation indicating frequency resources within one or more narrowband regions of a system bandwidth to monitor for a transmission to monitor for a transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth], and 
Monitor the indicated block for the transmission [see Chen Fig. 12, communicating with the base station using the at least one selected narrowband (paragraph 150), frequency resources dedicated to downlink transmissions for which a UE would monitor for reception from a BS].
Although Chen describes the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, each of the plurality of blocks includes a plurality of contiguous narrowband regions, and each narrowband region includes one or more resource blocks.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise four sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise a plurality of resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. monitoring the indicated block for transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, each of the plurality of blocks includes a plurality of contiguous narrowband regions, and each narrowband region includes one or more resource blocks; and monitoring the indicated block for the transmission; as taught by Wong. The suggestion/motivation would have been to provide frequency diversity in relatively narrow channels in an efficient manner (Wong paragraph 0015).
Chen and Wong do not expressly disclose the features of determining different narrowband regions to monitor for other transmissions, wherein the different narrowband regions are frequency hopped among blocks of narrowband regions; and monitoring the different narrowband regions for the other transmissions.
However, in the same or similar field of invention, Yi Figure 6 discloses an example of narrowband regions in a system bandwidth. Figure 9 further discloses a grouping (i.e. blocks) of narrowband regions. The frequency hopping may alternate between two narrowband groups (i.e. among blocks of narrowband regions) (see Yi paragraph 0067, pages 12-13). As shown in Yi Figure 10, the BS performs transmission to the UE according to the frequency hopping configuration (Yi paragraphs 0074-0075, page 14 and Figure 10); indicating monitoring narrowband regions for the other transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of determining different narrowband regions to monitor for other transmissions, wherein the different narrowband regions are frequency hopped among blocks of narrowband regions; and monitoring the different narrowband regions for the other transmissions; as taught by Yi. The suggestion/motivation would have been to efficiently perform frequency hopping (Yi paragraph 0009).

Regarding claim 32, Chen, Wong and Yi disclose the apparatus of claim 31. Chen, Wong and Yi further disclose wherein for a data transmission, the resource allocation indicates any one or more contiguous narrowband regions within the system bandwidth to monitor for the data transmission; and the at least one processor being configured to monitor the indicated block for the transmission comprises the at least one processor being configured to monitor the one or more contiguous narrowband regions [See Chen paragraphs 0148 and 0151; The narrow bands may be contiguous in frequency; and resource allocation includes indicating at least one particular resource by region and allocation resource. Also see Wong Figures 3 and 4, paragraphs 0046-0048)] In addition, the same motivation is used as the rejection of claim 31.

Regarding claim 33, Chen, Wong and Yi disclose the apparatus of claim 32. Chen, Wong and Yi further disclose wherein the resource allocation indication is provided via at least one of: a starting narrowband region or an ending narrowband region to monitor for the data transmission; and the at least one processor being configured to monitor the indicated block for the transmission comprises the at least one processor being configured to monitor for the transmission from the starting narrowband region or monitoring from the starting narrowband region to the ending narrowband region [see Chen Fig. 13; any of the regions are narrowband regions available for data transmission. Also see Wong paragraphs 0093-0098; starting position can be indicated by 3 bits in the resource allocation. As the starting position is indicated in the allocation, it follows that the UE can monitor the transmission from the starting narrowband region]. In addition, the same motivation is used as the rejection of claim 32.

Regarding claim 34, Chen, Wong and Yi disclose the apparatus of claim 31. Chen, Wong and Yi further disclose wherein for a control transmission: the one or more frequency resources to monitor for the control transmission comprises a single narrowband region within one of the blocks of narrowband regions, wherein the at least one processor being configured to monitor the indicated block for the transmission comprises the at least one processor being configured to monitor the single narrowband region for the control transmission [see Chen paragraphs 0136-0137; allocating RBs for transmission of control channel information allocated to subframes in the same manner as data]. In addition, the same motivation is used as the rejection of claim 31.

Regarding claim 35, Chen, Wong and Yi disclose the apparatus of claim 34. Chen, Wong and Yi further disclose wherein the at least one processor is further configured to: determine different narrowband regions to monitor for different control transmissions, wherein the different narrowband regions are frequency hopped to any narrowband region in the system bandwidth [Yi discloses that the control information transmitted on PUCCH (which can be frequency hopped) may include information such as CQI, state of DL channel, etc. (Yi paragraphs 0032-0033). The frequency hopping may alternate between narrowband groups (i.e. among blocks of narrowband regions in the system bandwidth) (see Yi paragraphs 0058, 0067)]. In addition, the same motivation is used as the rejection of claim 34.

Regarding claim 37, Chen, Wong and Yi disclose the apparatus of claim 31. Chen, Wong and Yi further disclose a transceiver via which the resource allocation is received and the data transmission and the other transmissions are being monitored for, wherein the apparatus is configured as a user equipment (UE) [see Chen Fig. 2, paragraphs 0046-0049: UE apparatus (receiver system 250) including various hardware components (memory, processor, receiver, transmitter, etc.) for receiving and monitoring for transmissions from a BS]. In addition, the same motivation is used as the rejection of claim 31. 

Claims 5-7, 22 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0322363, hereinafter Chen), Wong et al. (US 2019/0222405, hereinafter Wong), OH (US 2017/0134881), and further in view of Yi. 

Regarding claim 5, Chen discloses a method for wireless communications at a user equipment (UE), comprising: receiving, from a base station (BS), a resource allocation indicating frequency resources within one or more narrowband regions of a system bandwidth to monitor for a transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth], wherein: 
For a data transmission in a subframe, the resource allocation indicates: one of a plurality of blocks of the narrowband regions, one or more narrowband regions associated with the indicated block of the narrowband regions, each narrowband region comprising a plurality of resource blocks (RBs) and each block of narrowband regions comprising a plurality of narrowband regions; and one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission, the one or more indicated RBs comprises the indicated frequency resources [see Chen paragraphs [150]-[153], the partitioning of the system bandwidth into narrowband regions, where partitioning may be contiguous, including a narrow band comprising 6 RBs, the resource allocation including the necessary information to indicate the location of the frequency resources within the partitioning scheme including narrowband region and location within the region]; and 
Monitoring for the data transmission on the indicated frequency resources within the one or more narrowband regions of the system bandwidth [see Chen Fig. 12, communicating with the base station using the at least one selected narrowband, (paragraph 150), frequency resources dedicated to downlink transmissions for which a UE would monitor for reception from a BS].
Although Chen describes the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of one of a plurality of blocks of the narrowband regions, each narrowband region comprising a plurality of resource blocks (RBs) and each block of narrowband regions comprising a plurality of narrowband regions; and one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise a plurality of sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise a plurality of resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. monitoring for transmission on the indicated resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of one of a plurality of blocks of the narrowband regions, each narrowband region comprising a plurality of resource blocks (RBs) and each block of narrowband regions comprising a plurality of narrowband regions; and one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission; as taught by Wong. The suggestion/motivation would have been to provide frequency diversity in relatively narrow channels in an efficient manner (Wong paragraph 0015).
Chen and Wong do not expressly disclose the features of determining different frequency resources to monitor for repetitions of the data transmission in other subframes, wherein the different frequency resources for each repetition of the data transmission are frequency hopped among the plurality of blocks of narrowband regions; and monitoring for the repetitions of the data transmission on the different frequency resources in the other subframes.
However, in the same or similar field of invention, OH discloses that control information and data may be transmitted using a frequency hopping pattern between narrow bands, which can be generated/determined based on a subframe index. The frequency hopping may be performed at a narrowband set, and sets of narrow bands may be used for uplink/downlink transmissions. A granularity for a frequency hopping may be determined which may have a different value according to a repetition level, and may be determined based on a repetition number and a number of narrow bands for frequency hopping (OH paragraph 0024). Also see OH Figure 6 and paragraphs 0283-0285 for example of frequency hopping pattern occurring between narrow bands. OH further discloses that frequency hopping may be provided in case of repetition transmission of a repetition block (OH paragraph 0178), where the transport block may be transmitted via one or several subframes (OH paragraphs 0186). When PDSCH/PUSCH starting subframe is determined, the repetition number may be identified by the terminal (OH paragraphs 0191-0192); indicating monitoring for the repetition of transmission on frequency resources in other subframes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of determining different frequency resources to monitor for repetitions of the data transmission in other subframes, wherein the different frequency resources are frequency hopped among the plurality of blocks of narrowband regions; and monitoring for the repetitions of the data transmission on the different frequency resources in the other subframes; as taught by OH. The suggestion/motivation would have been to provide method for extending coverage and maintaining lower power consumption in the network (OH paragraph 0023). 
Chen, Wong and OH do not expressly disclose the feature of the different frequency resources are frequency hopped among the plurality of blocks of the narrowband regions.
However, in the same or similar field of invention, Yi Figure 6 discloses an example of narrowband regions in a system bandwidth. Figure 9 further discloses a grouping (i.e. blocks) of narrowband regions. The frequency hopping may alternate between two narrowband groups (i.e. among blocks of narrowband regions) (see Yi paragraph 0067, pages 12-13). As shown in Yi Figure 10, the BS performs transmission to the UE according to the frequency hopping configuration (Yi paragraphs 0074-0075, page 14 and Figure 10); indicating monitoring narrowband regions for the other transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of the different frequency resources are frequency hopped among the plurality of blocks of the narrowband regions; as taught by Yi. The suggestion/motivation would have been to efficiently perform frequency hopping (Yi paragraph 0009).

Regarding claim 6, Chen, Wong, OH and Yi disclose the method of claim 5, Chen, Wong, OH and Yi further disclose wherein the resource allocation indicates a same one or more RBs in each of the indicated narrowband regions [Wong discloses that same or related allocations may be applied to different sub-narrowbands (see Wong paragraph 0070)]. In addition, the same motivation is used as the rejection of claim 5. 

Regarding claim 7, Chen, Wong, OH and Yi disclose the method of claim 5, Chen, Wong, OH and Yi further disclose wherein the indication is provided via at least one: an index of the block of narrowband regions, a starting RB, an ending RB, or one or more bitmaps [Chen discloses that a narrowband region resource allocation may be bitmap based (Chen paragraph 0151). Wong also discloses bitmap to indicate resource block allocations (Wong paragraph 0041)]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 22, Chen discloses a method for wireless communications at a base station (BS), comprising: allocating frequency resources, within one or more narrowband regions of a system bandwidth, for transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth], wherein: 
The system bandwidth comprises a plurality of blocks of narrowband regions, each block of narrowband regions comprises a plurality contiguous narrowband regions, each narrowband region comprises a fixed number of resource blocks (RBs) [see Chen paragraphs 150-153, the partitioning of the system bandwidth into narrowband regions, where partitioning may be contiguous, including a narrow band comprising 6 RBs], for a data transmission in a subframe, the resource allocation indicates: 
One of the blocks of narrowband regions, one or more narrowband regions associated with the indicated block of narrowband regions, and one or more of the RBs from the indicated one or more narrowband regions to monitor for the data transmission, and the one or more indicated RBs comprises the allocated frequency resources [see Chen paragraphs 150-153, the partitioning of the system bandwidth into narrowband regions, where partitioning may be contiguous, including a narrow band comprising 6 RBs, the resource allocation including the necessary information to indicate the location of the frequency resources within the partitioning scheme including narrowband region and location within the region]; 
Providing a resource allocation to a user equipment (UE) indicating the allocated frequency resources [see Chen paragraph 151, transmitting resource allocation for upcoming DL transmission];
Sending a transmission on the allocated frequency resources within the one or more narrowband regions of the system bandwidth [see Chen Fig. 12, base station using the at least one selected narrowband to transmit the data in the downlink, (Chen paragraph 150), frequency resources dedicated to downlink transmissions on which the BS would transmit to the UE].
Although Chen discloses the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the system bandwidth comprises a plurality of blocks of narrowband regions, each block of narrowband regions comprises one or more contiguous narrowband regions, each narrowband region comprises a fixed number of resource blocks (RBs); and the resource allocation indicates one of the blocks of narrowband regions, one or more narrowband regions associated with the indicated block of narrowband regions, and one or more of the RBs from the indicated one or more narrowband regions to monitor for the data transmission.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise a plurality of sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise a plurality of resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. sending a transmission on the allocated resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of the system bandwidth comprises a plurality of blocks of narrowband regions, each block of narrowband regions comprises one or more contiguous narrowband regions, each narrowband region comprises a fixed number of resource blocks (RBs); and for a data transmission in a subframe, the resource allocation indicates one of the blocks of narrowband regions, one or more narrowband regions associated with the indicated block of narrowband regions, one or more of the RBs from the indicated one or more narrowband regions to monitor for the data transmission; and sending a transmission on the allocated frequency resources within the one or more narrowband regions of the system bandwidth; as taught by Wong. The suggestion/motivation would have been to provide frequency diversity in relatively narrow channels in an efficient manner (Wong paragraph 0015).
Chen and Wong do not expressly disclose the features of allocating different frequency resources for repetitions of the data transmission in other subframes, wherein the different frequency resources for each repetition of the data transmission are frequency hopped among the plurality of blocks of narrowband regions.
However, in the same or similar field of invention, OH discloses that control information and data may be transmitted using a frequency hopping pattern between narrow bands, which can be generated/determined based on a subframe index. The frequency hopping may be performed at a narrowband set, and sets of narrow bands may be used for uplink/downlink transmissions. A granularity for a frequency hopping may be determined which may have a different value according to a repetition level, and may be determined based on a repetition number and a number of narrow bands for frequency hopping (OH paragraph 0024). Also see OH Figure 6 and paragraphs 0283-0285 for example of frequency hopping pattern occurring between narrow bands. OH further discloses that frequency hopping may be provided in case of repetition transmission of a repetition block (OH paragraph 0178), where the transport block may be transmitted via one or several subframes (OH paragraphs 0186). When PDSCH/PUSCH starting subframe is determined, the repetition number may be identified by the terminal (OH paragraphs 0191-0192).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of allocating different frequency resources for repetitions of the data transmission in other subframes, wherein the different frequency resources for each repetition of the data transmission are frequency hopped; as taught by OH. The suggestion/motivation would have been to provide method for extending coverage and maintaining lower power consumption in the network (OH paragraph 0023).
Chen, Wong and OH do not expressly disclose the feature of the different frequency resources are frequency hopped among the plurality of blocks of the narrowband regions.
However, in the same or similar field of invention, Yi Figure 6 discloses an example of narrowband regions in a system bandwidth. Figure 9 further discloses a grouping (i.e. blocks) of narrowband regions. The frequency hopping may alternate between two narrowband groups (i.e. among blocks of narrowband regions) (see Yi paragraph 0067, pages 12-13). As shown in Yi Figure 10, the BS performs transmission to the UE according to the frequency hopping configuration (Yi paragraphs 0074-0075, page 14 and Figure 10); indicating monitoring narrowband regions for the other transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of the different frequency resources for each repetition of the data transmission are frequency hopped among the plurality of blocks of the narrowband regions; as taught by Yi. The suggestion/motivation would have been to efficiently perform frequency hopping (Yi paragraph 0009).

Regarding claim 38, Chen discloses an apparatus for wireless communications, comprising: a memory comprising instructions; and at least one processor configured to execute the instructions and cause the apparatus to [see Chen Fig. 2, UE apparatus (receiver system 250) including various hardware components (memory, processor, receiver, transmitter, etc.) for receiving and monitoring for transmissions from a BS]:
Receive, from a base station (BS), a resource allocation indicating frequency resources within one or more narrowband regions of a system bandwidth to monitor for a transmission [see Chen Fig. 12 and paragraphs 146-153, receiving indication from the network about a selected narrowband region of an available system bandwidth], wherein: 
For a data transmission in a subframe, the resource allocation indicates: one of a plurality of blocks of the narrowband regions, one or more narrowband regions associated with the indicated block of the narrowband regions, and one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission, the one or more indicated RBs comprises the indicated frequency resources [see Chen paragraphs [150]-[153], the partitioning of the system bandwidth into narrowband regions, where partitioning may be contiguous, including a narrow band comprising 6 RBs, the resource allocation including the necessary information to indicate the location of the frequency resources within the partitioning scheme including narrowband region and location within the region]; and 
Monitor for the data transmission on the indicated frequency resources within the one or more narrowband regions of the system bandwidth [see Chen Fig. 12, communicating with the base station using the at least one selected narrowband, (paragraph 150), frequency resources dedicated to downlink transmissions for which a UE would monitor for reception from a BS].
Although Chen describes the highly configurable nature of partitioning of the system bandwidth (see Chen paragraphs 156-163 and Figures 13-15); Chen does not expressly disclose the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, each narrowband region comprising a plurality of resource blocks (RBs) and each block of narrowband regions comprising a plurality of narrowband regions; one or more narrowband regions associated with the indicated block of the narrowband regions, and one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission.
However, in the same or similar field of invention, Wong discloses that a plurality of narrowband channels (i.e. blocks of narrowband regions) may be available in a system bandwidth (see Wong Figure 3, paragraph 0046). Further, each narrowband region may comprise a plurality of sub-narrowbands (see Wong Figure 5, paragraph 0051); and each sub-narrowband may comprise a plurality of resource blocks. Different levels of allocation as mentioned above can be indicated in an allocation message (see Wong Figure 6, paragraphs 0072 and 0073-0077). Wong further discloses that the terminal (UE) derives the resource block allocation based on the received allocation and receives/transmits data using the allocation of resources (i.e. monitoring for transmission on the indicated resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of the resource allocation indicates one of a plurality of blocks of the narrowband regions, each narrowband region comprising a plurality of resource blocks (RBs) and each block of narrowband regions comprising a plurality of narrowband regions; one or more narrowband regions associated with the indicated block of the narrowband regions, and one or more resource blocks (RBs) from the indicated one or more narrowband regions to monitor for the data transmission; and monitoring for the data transmission on the indicated frequency resources within the one or more narrowband regions of the system bandwidth; as taught by Wong. The suggestion/motivation would have been to provide frequency diversity in relatively narrow channels in an efficient manner (Wong paragraph 0015).
Chen and Wong do not expressly disclose the features of determining different frequency resources to monitor for repetitions of the data transmission in other subframes, wherein the different frequency resources for each of the repetitions of the data transmission are frequency hopped among the plurality of blocks of narrowband regions; and monitoring for the repetitions of the data transmission on the different frequency resources in the other subframes.
However, in the same or similar field of invention, OH discloses that control information and data may be transmitted using a frequency hopping pattern between narrow bands, which can be generated/determined based on a subframe index. The frequency hopping may be performed at a narrowband set, and sets of narrow bands may be used for uplink/downlink transmissions. A granularity for a frequency hopping may be determined which may have a different value according to a repetition level, and may be determined based on a repetition number and a number of narrow bands for frequency hopping (OH paragraph 0024). Also see OH Figure 6 and paragraphs 0283-0285 for example of frequency hopping pattern occurring between narrow bands. OH further discloses that frequency hopping may be provided in case of repetition transmission of a repetition block (OH paragraph 0178), where the transport block may be transmitted via one or several subframes (OH paragraphs 0186). When PDSCH/PUSCH starting subframe is determined, the repetition number may be identified by the terminal (OH paragraphs 0191-0192); indicating monitoring for the repetition of transmission on frequency resources in other subframes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of determining different frequency resources to monitor for repetitions of the data transmission in other subframes, wherein the different frequency resources for each of the repetitions of the data transmission are frequency hopped; and monitoring for the repetitions of the data transmission on the different frequency resources in the other subframes; as taught by OH. The suggestion/motivation would have been to provide method for extending coverage and maintaining lower power consumption in the network (OH paragraph 0023).
Chen, Wong and OH do not expressly disclose the feature of the different frequency resources are frequency hopped among the plurality of blocks of the narrowband regions.
However, in the same or similar field of invention, Yi Figure 6 discloses an example of narrowband regions in a system bandwidth. Figure 9 further discloses a grouping (i.e. blocks) of narrowband regions. The frequency hopping may alternate between two narrowband groups (i.e. among blocks of narrowband regions) (see Yi paragraph 0067, pages 12-13). As shown in Yi Figure 10, the BS performs transmission to the UE according to the frequency hopping configuration (Yi paragraphs 0074-0075, page 14 and Figure 10); indicating monitoring narrowband regions for the other transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Wong to have the features of the different frequency resources for each repetition of the data transmission are frequency hopped among the plurality of blocks of the narrowband regions; as taught by Yi. The suggestion/motivation would have been to efficiently perform frequency hopping (Yi paragraph 0009).

Regarding claim 39, Chen, Wong, OH and Yi disclose the apparatus of claim 38, Chen, Wong, OH and Yi further disclose wherein the resource allocation indicates a same one or more RBs in each of the indicated narrowband regions [Wong discloses that same or related allocations may be applied to different sub-narrowbands (see Wong paragraph 0070)]. In addition, the same motivation is used as the rejection of claim 38. 

Regarding claim 40, Chen, Wong, OH and Yi disclose the apparatus of claim 38, Chen, Wong, OH and Yi further disclose wherein the indication is provided via at least one: an index of the block of narrowband regions, a starting RB, an ending RB, or one or more bitmaps [Chen discloses that a narrowband region resource allocation may be bitmap based (Chen paragraph 0151). Wong also discloses bitmap to indicate resource block allocations (Wong paragraph 0041)]. In addition, the same motivation is used as the rejection of claim 38.

Regarding claim 41, Chen, Wong, OH and Yi disclose the apparatus of claim 38, Chen, Wong, OH and Yi further disclose regarding a transceiver via which the resource allocation is received and the data transmission and the repetition of the data transmission are being monitored for, wherein the apparatus is configured as a user equipment (UE) [see Chen Fig. 2, paragraphs 0046-0049: UE apparatus (receiver system 250) including various hardware components (memory, processor, receiver, transmitter, etc.) for receiving and monitoring for transmissions from a BS]. In addition, the same motivation is used as the rejection of claim 38. 

Claims 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Wong, Yi, and further in view of Kishiyama et al. (US 2010/0240379, hereinafter Kishiyama).

Regarding claim 17, Chen, Wong and Yi disclose the method of claim 1. Chen, Wong and Yi do not expressly disclose the feature of providing an indication of a maximum bandwidth capability of the UE to monitor within for a transmission.
However, in the same or similar field of invention, Kishiyama discloses that mobile stations transmit control information indicating capability information including bandwidth capabilities (see Kishiyama paragraphs 57-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen, Wong and Yi to have the feature of providing an indication of a maximum bandwidth capability of the UE to monitor within for a transmission; as taught by Kishiyama. The suggestion/motivation would have been to support users having plural bandwidths (Kishiyama paragraph 0017).  

Regarding claim 36, Chen, Wong and Yi disclose the apparatus of claim 31. Chen, Wong and Yi do not expressly disclose wherein the at least one processor is further configured to execute the instructions and cause the apparatus to: provide an indication of a maximum bandwidth capability of the apparatus to monitor within for a transmission.
However, in the same or similar field of invention, Kishiyama discloses that mobile stations transmit control information indicating capability information including bandwidth capabilities (see Kishiyama paragraphs 57-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen, Wong and Yi to have the feature of providing an indication of a maximum bandwidth capability of the UE to monitor within for a transmission; as taught by Kishiyama. The suggestion/motivation would have been to support users having plural bandwidths (Kishiyama paragraph 0017).  


Allowable Subject Matter

Claims 11 and 26 are allowed.
Claims 11 and 26 are allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of the different frequency resources are frequency hopped to any narrowband region in the system bandwidth, and the different frequency resources include a first number of narrowband regions at one end of the system bandwidth and a second number of narrowband regions at another end of the system bandwidth; in combination with all other limitations in the base claims. 


Response to Arguments

Applicant’s arguments filed on 2/10/2022 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414